Citation Nr: 0607158	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-11 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of an initial 10 percent rating for 
osteoarthritis of the left knee.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, and if so, whether service connection is 
warranted


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from July 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2002, the veteran filed a claim for service 
connection for a left knee condition, and to reopen the claim 
for service connection for a back condition. A September 2002 
RO rating action denied both claims. Subsequently, a March 
2003 rating action granted service connection for the left 
knee condition, and the veteran perfected appeals on the 
initial rating and the claim to reopen.

Although the RO, in effect, reopened and re-adjudicated the 
veteran's claim of service connection to a back disability in 
a March 2003 determination (promulgated as a statement of the 
case), the United States Court of Appeals for Veterans Claims 
(Court) has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b), to review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).

The veteran testified before the undersigned at a December 
2005 hearing at the RO. At that hearing, a transcript of 
which is of record, the appellant withdrew his appeal with 
respect to the issue of entitlement to an increased initial 
rating for left knee disability.

The reopened claim of entitlement to service connection for a 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development with respect to the issue on appeal have been 
completed.

2.  In a December 2005 hearing before the undersigned, the 
veteran indicated that he wished to withdraw his appeal on 
the issue of the propriety of an initial 10 percent rating 
for osteoarthritis of the left knee. 

3.  Service connection for a back disability was denied by an 
unappealed rating decision in January 1977. This was the last 
final decision on any basis.

4.  The veteran filed an application to reopen his previously 
denied claim in March 2002. 

5.  Additional evidence submitted since the 1977 rating 
decision includes post-service VA outpatient treatment 
records, private medical records, statements from the veteran 
and spouse, opinions from private and VA examiners, and 
testimony of the veteran at a hearing before the Board.

6.  The evidence received since January 1977 includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's substantive 
appeal on the issue of the propriety of an initial 10 percent 
rating for osteoarthritis of the left knee have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2005).

2.  The January 1977 RO rating decision is final. New and 
material evidence has been received sufficient to reopen the 
previously denied claim seeking service connection for a back 
disability. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Propriety of initial rating for osteoarthritis of the 
left knee.

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).  
The hearing transcript may also be considered the writing.

By rating action dated in March 2003, the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
10 percent rating. The veteran perfected a timely appeal of 
the initial rating to the Board in July 2003. In a November 
2004 rating action, the RO granted service connection for 
status post-operative partial meniscectomy of the left knee 
with residuals, and granted a separate 10 percent evaluation. 

In a December 2005 hearing before the undersigned at the RO, 
the appellant indicated he was satisfied with the ratings for 
his left knee, and withdrew his appeal with respect to the 
issue of the initial rating for osteoarthritis of the left 
knee. The Board finds this a valid withdrawal of this appeal 
under 38 C.F.R. § 20.204. 

In light of the veteran's withdrawal of the appeal with 
respect to the issue of the propriety of the initial rating 
for osteoarthritis of the left knee, there remains no 
allegation of error of fact or law for appellate 
consideration. Therefore, the Board does not have 
jurisdiction to review the appeal. Accordingly, the appeal is 
dismissed as to this issue.

B.  Claim to reopen

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

In this case, the Board is going to reopen the claim for a 
back disability and seek further development.  The reopening 
of this claim is the maximum grant of the benefit as to this 
issue, and as such no further notice or development is 
indicated.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002). The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's claim was received after August 29, 2001, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is applicable to the claim. New 
evidence means existing evidence not previously submitted to 
agency decisionmakers. Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The claim of entitlement to service connection for a back 
disability was originally denied in a January 1977 rating 
action on the basis that no back disability was shown by the 
evidence of record. Evidence then of record included the 
service medical records showing injury to the back in April 
1969 with no noted sequelae, and a December 1976 VA 
examination showing a diagnosis of low back injury by 
history, not found on examination. The veteran was notified 
of his appellate rights but did not appeal. This decision was 
the last final decision on any basis.

The evidence received since the January 1977 rating decision 
includes post-service VA outpatient treatment records, 
private medical records, statements from the veteran and 
spouse, opinions from private and VA examiners, and testimony 
of the veteran at a hearing before the Board. These records 
reflect various diagnoses of current back disability, and 
provide various opinions as to etiology. 

The Board finds this evidence is not cumulative or 
duplicative of the evidence previously of record, and was not 
previously considered, relates to an unestablished fact (a 
current back disability) necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim. Accordingly, it is new and material and reopening of 
the claim is in order. 


ORDER

The appeal of the propriety of an initial 10 percent 
evaluation for osteoarthritis of the left knee, is dismissed.

New and material evidence having been received, reopening of 
the claim seeking service connection for a back disability is 
granted to this extent only.


REMAND

Pertinent to the reopened claim, at a December 2005 hearing 
before the undersigned, the veteran related treatment for his 
back by various providers whose records are not in the claims 
file. Specifically, he related that after discharge from 
service in 1970, he was first treated by a family physician 
in 1976 or 1977 for back pain. He also referenced treatment 
twice a week by a chiropractor at his place of employment, 
beginning in around 2000. 

Additionally, in an April 2003 VA Agent Orange examination, 
the veteran reported that he was in receipt of disability 
benefits from the Social Security Administration (SSA) 
because of worsening back problems since mid 2002. Although 
SSA disability decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits, and that the VA has a duty to assist the veteran in 
gathering SSA records. Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 
Therefore, records associated with the disability claim 
should also be obtained from SSA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2005), specifically 
pertaining to his reopened claim for 
service connection for back disability.  

2.  The RO should then undertake 
appropriate development specifically to 
obtain 1976/1977 private provider treatment 
records for back disability, and all 
records of employment-related chiropractic 
treatment from 2000, as testified to by the 
veteran.

3.  The RO should also obtain all 
underlying records associated with the SSA 
disability award.  If the RO is unable to 
obtain any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the claims folder 
should be returned to the same examiner who 
performed the January 2003 VA examination 
and opinion for preparation of an addendum. 

5.  If that physician is no longer 
available, the RO should arrange for 
another physician with appropriate 
expertise to review the claims folder 
including all additional records obtained, 
and to note such claims folder review in 
the examination report. Based on this 
review, the examiner is asked to specify 
whether any change in the previous opinion  
is warranted. Specifically, the examiner 
should provide an opinion as to whether it 
is likely; unlikely; or at least as likely 
as not (that is a probability of more than 
50 percent); that the veteran's back 
disability is etiologically related to the 
back injury in military service. The 
supporting rationale for all opinions 
expressed must be provided.  If it is 
determined that the opinion cannot be 
rendered without examination, such 
examination may be scheduled.

6.  The RO should undertake any other 
development and/or corrective action it 
determines to be indicated and then 
readjudicate the claim. If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


